DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 7, 9-10 and 13-1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10706482. Although the claims at issue are not identical, they are not patentably distinct from each other because of the chart below.
 
Patent 10706482
 
Instant Application
Claim 2
 A method of associating comments with playback of media content, the method comprising: 
 
A method for interactive media, comprising: 

recording, using a camera or microphone at a first device, an audio or visual sample of a first version of media content being played on a second device, wherein the first version of the media content comprises a plurality of visual elements; 
Claim 4, 10, 14, 15
receiving, from the first device, an audio or visual sample of the first version of the media content provided to the second device 

obtaining, at the first device, a second version of the media content based on the audio or visual sample, wherein the second version of the media content comprises: 
Claim 4, 10, 14, 15
identifying a time code based on the audio or visual sample 

a subset of the plurality of visual elements, and 
 
 

at least one other visual element in place of at least one corresponding visual element of the plurality of visual elements, wherein the at least one corresponding visual element included in the first version of the media content comprises a plurality of visual objects having outlines, a first set of features within the outlines, and a second set of features within the outlines, and wherein the at least one other visual element included in the second version of the media content is a downgraded version of the at least one corresponding visual element included in the first version, the at least one other visual element consisting of the outlines of the plurality of visual objects and the first set of features;
Claim 1, 7 and 13
obtaining a first version of a media content that comprises a plurality of visual elements including a visual element, the visual element of the first version of the media content comprising a plurality of visual objects having outlines, a first set of features within the outlines; replacing the visual element of the first version of the media content with a corresponding visual element, wherein: the corresponding visual element is a downgraded version of the visual element of the first version of the media content, the corresponding visual element consisting of the outlines of the plurality of visual objects and a second version of the media content that comprises the corresponding visual element is obtained based on replacing the visual element of the first version of the media content with the corresponding visual element; and providing the first version of the media content to a first device and the second version of the media content to a second device wherein the first device and the second device comprise separate processors.

 receiving, at the first device, a selection of a point within or a portion of the second version of the media content; 
Claim 1, 9, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device

receiving, at the first device, a comment associated with the selected point within or the selected portion of the second version of the media content; and associating the received comment with a point within or a portion of the first version of the media content corresponding to the selected point within or the selected portion of the second version of the media content.
Claim 1, 9, 13
associating the comment with a corresponding point within or a corresponding portion of the first version of the media content 
Claim 3
attaching the point within or the portion of the second version of the media content to the received comment; and 
Claim 1, 9, 13
 

transmitting the comment and the attached point within or the portion of the second version of the media content to a pattern recognition server.
Claim 17
 


Claims 1, 2, 4, 7, 9-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 20 of U.S. Patent No. 6646352 in view of Yamaguchi et al. (U.S. Patent Application No. 20060212920 hereinafter Yamaguchi). See the chart below for analysis.
 
Patent 6,646,352
 
Instant Application
Patent 6,646,352 does not disclose features of Cliams 1, 7 and 13. However, Yamaguchi teaches the features. The motivation to combine would be to provide a system to consumpt less power by displaying outline only (Yamaguchi (¶0225))
Claim 1, 9 and 12
recording, by a first device from a second device, an audio or visual sample of media content being played on the second device;
Claim 4, 10, 14, 15
receiving, from the first device, an audio or visual sample of the first version of the media content provided to the second device 


providing at the first device a parallel echo version of media content being played on the second device, the parallel echo version based on the sample from the second device;
Claim 4, 10, 14, 15
identifying a time code based on the audio or visual sample 


receiving a selection of a portion of the parallel echo version of the media content at the first device;
Claim 1, 9, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device


receiving a comment associated with the selected portion of the parallel echo version of the media content at the first device; and
Claim 1, 9, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device


associating the received comment with a portion of the media content associated with the selected portion 

associating the comment with a corresponding point within or a corresponding portion of 

 
 
Claim 1, 7 and 13
obtaining a first version of a media content that comprises a plurality of visual elements including a visual element, the visual element of the first version of the media content comprising a plurality of visual objects having outlines, a first set of features within the outlines; replacing the visual element of the first version of the media content with a corresponding visual element, wherein: the corresponding visual element is a downgraded version of the visual element of the first version of the media content, the corresponding visual element consisting of the outlines of the plurality of visual objects, and a second version of the media content that comprises the corresponding visual element is obtained based on replacing the visual element of the first version of the media content with the corresponding visual element; and providing the first version of the media content to a first device and the second version of the media content to a second wherein the first device and the second device comprises separate processors.



Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does not have support for background or foreground or both.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Lanier et al. (U.S. Patent Application Publication No. 2016/0295268 hereinafter Lanier).
As Claim 7, Yamaguchi teaches a method for interactive media, comprising: 
2obtaining a first version of a media content that comprises a plurality of visual objects that includes outline and a first set of feature within the outlines3objects (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a) and includes outlines and details within); 
6removing removing the first set of features from the first version of the media content, wherein a second version of the media content consisting of the outlines of the plurality of visual objects is obtained based on removing the first set of features from the first version of the media content (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version), 11and 
15providing the first version of the media content to a first device and the second 16version of the media content to a second device (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)).
Yamaguchi may not explicitly disclose while Lanier teaches:
wherein the first device and the second device comprise separate processors (Lanier (¶0050 line 9-14, ¶0046 line 8-11), media content is transmitted to interface device A and interface device B with different display resolutions. Device A and device B are separate laptops/tablets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user interface of Yamaguchi instead be an second user interface taught by Lanier, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the second user interface of Lanier would be to allow user to see “different types of user interface device … in the content system. Different 

	As Claim 8, besides Claim 7, Yamaguchi in view of Lanier teaches wherein the second version of the media content comprises a second version of the plurality of visual objects that consists of the 3outlines of the plurality of visual objects (Yamaguchi (¶0225 line 7-15, ¶0226 line 1-5, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content).

As Claim 11, besides Claim 7, Yamaguchi in view of Lanier teaches:
wherein the first version of the media content 2comprises an audio element that comprises a first set of frequency ranges and a second set of 3frequency ranges (Lanier (¶0061 line 6-10), first media device plays uncensored audio), the method further comprising: 
4replacing the audio element of the first version of the media content with a 5corresponding audio element (Lanier (¶0061 line 6-10), second media device play censored audio), wherein: 
6the corresponding audio element of the second version of the media 7content is a downgraded version of the audio element of the first version of the media 8content, the corresponding audio element consisting of the first set of frequency ranges (Lanier (¶0061 line 6-10), second media device play censored audio. Censor audio is construed as downgraded version of the uncensored audio with at least cursed word(s) (frequency ranges) removed), and
10the second version of the media content comprises the corresponding 11audio element based on replacing the audio element of the first version of the media 12content (Lanier (¶0061 line 6-10), second media device play censored audio).  
.

	Claims 1, 3, 5, 6, 9, 13 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Fletcher et al. (U.S. Patent Application Publication No. 2007/0266304 hereinafter Fletcher) in further view of Lanier.
As Claim 1, Yamaguchi teaches a method for interactive media, comprising: 
2obtaining a first version of a media content that comprises a plurality of visual 3elements including a visual element (Yamaguchi (¶0020 line 8-18), first display unit displays broadcast content while the second display unit display the outline), the visual element of the first version of the media 4content comprising a plurality of visual objects having outlines and  first set of features within 5the outlines,( Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a) and includes outlines and details within); 
6replacing the visual element of the first version of the media content with a 7corresponding visual element (Yamaguchi (¶0141 line 4-8, fig. 9), outline of the real time TV program is display in sub display as in figure 19(b)), wherein: 
8the corresponding visual element is a downgraded version of the visual 9element of the first version of the media content, the corresponding visual element 10consisting of the outlines of the plurality of visual objects (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline , 11and 
12a second version of the media content that comprises the corresponding 13visual element is obtained based on replacing the visual element of the first version of 14the media content with corresponding visual element (Yamaguchi (¶0225 line 7-15, ¶0226 line 1-5, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content); and 
15providing the first version of the media content to a first device and the second 16version of the media content to a second device (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)).
Yamaguchi may not explicitly disclose while Fletcher teaches further comprising: 
2receiving, from the first device, a comment associated with a point within or a 3portion of the second version of the media content provided to the first device (Fletcher (¶0045 line 3-9), user selects timeline to add annotation); and 
4associating the comment with a corresponding point within or a corresponding 5portion of the first version of the media content (Fletcher (¶0045 line 1-3, fig. 4 item 402), marker 402 indicates location of annotation on timeline).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Yamaguchi instead be an annotation timeline taught by Fletcher, with a reasonable expectation of success. The motivation for 
Yamaguchi in view of Fletcher may not explicitly disclose while Lanier teaches:
wherein the first device and the second device comprise separate processors (Lanier (¶0050 line 9-14, ¶0046 line 8-11), media content is transmitted to interface device A and interface device B with different display resolutions. Device A and device B are separate laptops/tablets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user interface of Yamaguchi in view of Fletcher instead be a second user interface taught by Lanier, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the second user interface timeline of Lanier would be to allow user to see “different types of user interface device … in the content system. Different resolution and/or frame rates may be used for displaying content on different user interface devices” (Lanier (¶0049)).

	As Claim 3, besides Claim 1, Yamaguchi in view of Fletcher teaches wherein the point within or the portion of the 2second version of the media content is received with the comment (Fletcher (¶0046 line 7-12), annotation can be searched on a secondary device), and 
wherein the comment 3is associated with the corresponding point within or the corresponding portion of the first 4version of the media content is based on the point within or the portion of the second version 5of the media content (Fletcher (¶0045 line 1-3, fig. 4 item 402), , the method further comprising:
providing the first version of the media content and the comment to a third device (Flecher (¶0037, fig. 3A, ¶0045 line 1-3), fig. 3A show plurality of attendee who see media content and annotation).  

As Claim 6, besides Claim 1, Yamaguchi in view of Fletcher teaches wherein the visual element comprises a 2foreground of the first version of the media content, a background of the first version of the 3media content, or both (Yamaguchi (¶0225 line 7-15, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content).

As Claim 5, besides Claim 1, Yamaguchi in view of Fletcher in further view of Lanier teaches:
wherein the first version of the media content 2comprises an audio element that comprises a first set of frequency ranges and a second set of 3frequency ranges (Lanier (¶0061 line 6-10), first media device plays uncensored audio), the method further comprising: 
4replacing the audio element of the first version of the media content with a 5corresponding audio element (Lanier (¶0061 line 6-10), second media device play censored audio), wherein: 
6the corresponding audio element of the second version of the media 7content is a downgraded version of the audio element of the first version of the media 8content, the corresponding audio element consisting of the first set of frequency ranges (Lanier (¶0061 line , and
10the second version of the media content comprises the corresponding 11audio element based on replacing the audio element of the first version of the media 12content (Lanier (¶0061 line 6-10), second media device play censored audio).  

	As Claim 9, Claim 9 is rejected for the same reasons as Claim 3.
As Claim 13, Claim 13 is rejected for the same reasons as Claim 1.
	
	As Claim 17, besides Claim 13, Yamaguchi in view of Fletcher teaches wherein associating the comment with the 2point within or the portion of the first version of the media content comprises: 
attaching the point within or the portion of the second version of the media content to the comment (Fletcher (¶0045 line 1-3, fig. 4 item 402), marker 402 indicates location of annotation on timeline); and 
transmitting the comment and the point within or the portion of the second version of the media content to a pattern recognition server (Fletcher (¶0046 line 7-12), annotation can be searched).  

As Claim 18, besides Claim 13, Yamaguchi in view of Fletcher teaches further comprising: 
3obtaining the first version of the media content (Yamaguchi (¶0225 line 7-15, fig. 9, fig. 18), first version is received); and 
4removing the first set of features from the first version of the media content, wherein the second version of the media content is obtained based at least in part on the removing (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version).

As Claim 19, besides Claim 13, Yamaguchi in view of Fletcher teaches wherein obtaining the second version of the 2media content comprises: 
3receiving the second version of the media content from a content source that 4provides the first version of the media content to the first device (Yamaguchi (¶0225 line 7-15, fig. 9, fig. 18), second version (outline) is decoded from the first version).  
As Claim 20, Claim 20 is rejected for the same reason as Claim 5.

Claims 4 and 14-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi and Fletcher in view of Lanier in further view of Katz et al. (U.S. Patent Application Publication No. 2011/0047247 hereinafter Katz).
	As Claim 4, besides Claim 1, Yamaguchi in view of Fletcher may not explicitly disclose while Katz teaches further comprising:
	receiving, from the second device, an audio or visual sample of the first version of the media content displayed at the first device (Katz (¶0061 line 3-6, fig. 5 item 520), second device .
	identifying a time code based on the audio or visual sample (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and
	transmitting the timecode to the second device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), second device (user media device) starts playing the media content at identified position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi in view of Fletcher instead be a content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi in view of Fletcher with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).

As Claim 14, besides Claim 13, Yamaguchi in view of Fletcher teaches further comprising: 
2receiving a synchronization request from a user Katz (¶0061 line 3-6, fig. 5 item 520), first device (user media player) records sound or visual sample from content playing on the second device (leader’s media player)); 
3determining a current point in a first playback of the first version of the media 4content at the first device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and 
5synchronizing a second playback of the second version of the media content at 6the second device with the first playback of the first version of the media content at the first 7device based on the current point (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), second device (user media device) starts playing the media content at identified position);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi in view of Fletcher instead be a content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi in view of Fletcher with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).

	As Claim 15, Claim 15 is rejected for the same reasons as Claim 4.
	
Claims 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Lanier in further view of Katz et al. (U.S. Patent Application Publication No. 2011/0047247 hereinafter Katz).
	As Claim 10, besides Claim 7, Yamaguchi may not explicitly disclose while Katz teaches further comprising:
	receiving, from the second device, an audio or visual sample of the first version of the media content displayed at the first device (Katz (¶0061 line 3-6, fig. 5 item 520), first device (user media player) records sound or visual sample from content playing on the second device (leader’s media player)).
	identifying a time code based on the audio or visual sample (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and
	transmitting the timecode to the second device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), first device (user media device) starts playing the media content at identified position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi instead be an content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).
Response to Arguments
35 U.S.C. §112:
	Claim 6 is not cancelled and currently rejected.

35 U.S.C §102:
	As independent Claim 7, applicant argues that Yamaguchi does not disclose “wherein the first device and the second device comprises separate processsors”.

    PNG
    media_image1.png
    108
    622
    media_image1.png
    Greyscale



	As independent Claim 7, applicant argues that stick figure of Yamaguchi does not disclose “a second version of the media content ... consisting of outlines of plurality of visual obejcts” (last paragraph of page 12 in the remarks).

    PNG
    media_image2.png
    190
    650
    media_image2.png
    Greyscale

	Applicant’s arguments are not persuasive because Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4) teaches that outlines (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version.

As independent Claim 7, applicant argues outline in paragraph 0226 refers to “outline of the TV program content” (second paragraph of page 13 in the remarks).

    PNG
    media_image3.png
    137
    625
    media_image3.png
    Greyscale

	Applicant’s argument are not persuasive because outlines of the TV program includes the outlines of the images in the content as well. Furthermore, figure 18 clearly shows the outline of the stick figure such as the head portion, the body portion and the bat. Paragraph 0226 discloses that the simple picture P1 is the lowered image quality of the original content. Therefore, P1 is the same as original content with features removed as in figure 18.

35 U.S.C §103:
	Applicant repeats the same arguments in Claim 7 for Claim 1 and 13. Examiner’s responses remain the same as above.
Other dependent/independent Claims are not allowable for the reason(s) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steeves et al. (U.S. 2011/0239142): display content on separate devices. 
Missig et al. (U.S. 2014/0068520): display content on separate devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143